Case 17-40182-JMM          Doc 89    Filed 09/04/19 Entered 09/04/19 16:02:08            Desc Main
                                     Document     Page 1 of 2


Paul Ross
PO Box 483
Paul, ID 83347
T: (208) 219‐7997
#8676
F: (208) 416‐6996
paul@idbankruptcylaw.com
Attorney for Debtors
                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO
In Re:
                                                  Case No: 17‐40182‐JMM
TIMOTHY RYAN ROSE,                                Chapter 7
BRIANAH SHAELYN ROSE,

         Debtors.

              RESPONSE TO TRUSTEE’S OBJECTION TO APPLICATION FOR COMPENSATION
         Debtors, through the undersigned attorney, file this Response to Chapter 13 Trustee’s
Objection to the Third Application for Compensation.
         1.     Debtors filed their case 16 March 2017. Dkt. No. 1. Debtors filed a Motion to
Convert 30 July 2019. Dkt. No. 66. Court entered its Notice of Conversion 2 August 2019. Dkt. No.
68. Court later entered its “Notice to Creditors and Other Parties in Interest” providing that
“Pursuant to LBR 1019.1, all applications for allowance of administrative expenses in the original
case, other than those of a governmental unit, shall be filed by 10/31/19.” Dkt. No. 76. Pursuant
to this order, Debtors and Counsel filed such Application for allowance of such administrative
expenses. Dkt. No. 80.
         2.     Trustee curiously objects to the Third Application for Compensation. Dkt. No. 87.
Trustee lacks standing in the current case, she has been discharged by the Court. Dkt. No. 77.
Trustee seems to believe the Application for Compensation is somehow directed at her as a
discharged Trustee. Trustee apparently did not prepare her pleadings after a reasonable inquiry
and review of what has occurred in Debtors’ case. The docket shows Trustee is discharged. Dkt.
No. 77. Docket shows that administrative expenses of the previous case are to be filed by 31
October 2019. Dkt. No. 76. Application for Compensation is made in customary fashion after the
conversion of a case to Chapter 7.
         3.     Trustee also set the Application and Objection for hearing in Boise. Dkt. No. 88.
Such Notice ignores the 14‐day notice requirement between such Notice and the proposed hearing
Case 17-40182-JMM             Doc 89     Filed 09/04/19 Entered 09/04/19 16:02:08           Desc Main
                                         Document     Page 2 of 2


date. LBR 2002.2. Trustee also ignores the fact that Jerome County is assigned by the Court to
Eastern Division with hearings in Pocatello/Twin Falls.
        WHEREFORE, Debtors requests the Third Application for Compensation be approved and
Trustee reimburse Debtors/Counsel requiring an appearance in Boise.


        DATED this 4 September 2019


                                                           _/s/ Paul Ross_____________________________
                                                           PAUL ROSS



                                         CERTIFICATE OF SERVICE
        I hereby certify that on 4 September 2019, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:
                U.S. Trustee, ECF
                Gary Rainsdon, ECF, Trustee
                Ryan Fawcett, ECF, attorney for Idaho Housing
                Kathleen McCallister, ECF, former Trustee

                I further certify that on such date I served the foregoing on the following non‐
CM/ECF Registered Participants in the manner indicated:
        Via First Class mail, posted prepaid addressed as follows:
                NA

        Via certified mail, return receipt requested, addressed as follows:
                NA


                                                           _/s/ Paul Ross_____________________________
                                                           PAUL ROSS




                                                                                                         2
Response to Trustee’s Objection to Application for Compensation and Motion for Turnover
